oo mH ND WA BP WY YN KF

NB bv bo bho ho Db Nv rv _ — — — _ —_— — _

ea,

ELLIOT SCOTT GRIZZLE,

V.

COUNTY OF SAN DIEGO, et al.,

fase 3:17-cv-00813-JLS-RBM Document 131 Filed 02/18/21 PagelD.803 Page 1 of 6

UNITED STATES DISTRICT COURT |
SOUTHERN DISTRICT OF CALIFORNIA

Case No.: 17-cv-00813-JLS-RBM

Plaintiff,
ORDER:

(1) GRANTING JOINT MOTION
FOR CONTINUANCE; .
Defendants.

AND

(2) SECOND AMENDED
SCHEDULING ORDER

 

[Does. 127, 130]

 

 

 

Before the Court is Plaintiff Elliot Scott Grizzle (“Plaintiff”) and Defendants County
of San Diego, Sheriff William Gore, Lieutenant Lena Lovelace, and Sergeant Aaron
||Boorman’s (collectively “Defendants”) Joint Application to Extend Trial and Pretrial
Deadlines by Sixty Days (“Joint Motion”). (Doc. 130.) The Joint Motion requests that the
Court continue the dates set forth in the December 2, 2020 First Amended Scheduling
Order (“Scheduling Order”) (Doc. 127) by sixty days. (/d. at 1.) This is the parties’ second
request for continuance. (/d. at 2.) The parties allege good cause exists for a continuance,

because Plaintiff's incarcerated status has resulted in delays preventing the timely

17-cv-00813-JLS-RBM

 

 
fay

SoC ON DB nH FP WY NYO

wm bh iw) nN bo bo — — — — — — — — — —

 

 

frase 3:17-cv-00813-JLS-RBM Document 131 Filed 02/18/21 PagelD.804 Page 2 of 6

completion of written discovery. (/d.) Plaintiff's lack of discovery responses prevents
Defendants from completing written or oral discovery before the current discovery cutoff
date. Ud.) The parties have allegedly met and conferred regarding discovery issues, served
initial disclosures, filed a joint protective order, and exchanged written discovery requests,
(Id.) The parties allege additional time is necessary to complete written discovery, to
schedule and address issues relating to depositions, and timely comply with other pretrial
deadlines. (/d. at 3-4.)

A scheduling order may be modified only upon a showing of good cause and with
the judge’s consent. FED. R. Ci. P. 16(b)(4); see, e.g., Johnson v. Mammoth Recreations,
Ine., 975 F.2d 604, 609 (9th Cir, 1992) (stating, “the focus of [the good cause] inquiry is
upon. the moving party’s reasons for seeking modification.”). This case was in the initial
pleading stage from 2017-2020 (Docs. 1-121). However, the parties have acted diligently
since Defendants answered the Third Amended Complaint, and they have attempted to
comply with the Scheduling Order deadlines. (See Docs. 123-27.) The Court takes note
of the parties’ diligence and the challenges that the ongoing COVID-19 pandemic presents
to the discovery process. A continuance of time allows the parties additional time to
prepare for trial, explore potential pretrial settlement, and comply with deadlines, all while
navigating litigation amid the ongoing COVID-19 pandemic. As such, good cause exists
to grant a continuance of time. _

Accordingly, the Joint Motion (Doc. 130) is GRANTED. The December 2, 2020
Scheduling Order (Doc. 127) is hereby AMENDED AS FOLLOWS: |

1. All fact discovery shall be completed by all parties by May 14, 2021.
“Completed” means that all discovery under Rules 30-36 of the Federal Rules of Civil
Procedure, and discovery subpoenas under Rule 45, must be initiated a sufficient period of
time in advance of the cut-off date, so that it may be completed by the cut-off date, taking
into account the times for service, notice and response as set forth in the Federal Rules of
Civil Procedure. Counsel shall promptly and in good faith meet and confer with

|| regard to all discovery disputes in compliance with Civil Local Rule 26.1(a). The Court

2
17-cv-00813-JLS-RBM

 
—

PMO NO HNO NO Fe KF HF re FEROS Rl
Ww NYO KF COC OO ODN HD NH FP W NY YF OS

0 OND A FB WN

ea

mw NM NY WK WN
ON Hn Bs

 

 

fase 3:17-cv-00813-JLS-RBM Document 131 Filed 02/18/21 PagelD.805. Page 3 of 6

expects counsel to make every effort to resolve all disputes without court intervention
through the meet and confer process. If the parties reach an impasse on any discovery

issue, counsel shall file an appropriate motion within the time limit and procedures outlined

| in the undersigned magistrate judge’s chambers rules. A failure to comply in this regard

will result in a waiver of a party’s discovery issue. Absent an order of the Court, no
stipulation continuing or altering this requirement will be recognized by the Court.
2. The parties shall designate their respective experts in writing by June 18,
2021. The parties must identify any person who may be used at trial to present evidence
under to Rules 702, 703 or 705 of the Federal Rules of Evidence. This requirement is not
limited to retained experts. The date for exchange of rebuttal experts shall be by July 2,
2021. The written designations shall include the name, address and telephone number of
the expert and a reasonable summary of the testimony the expert is expected to provide.
The list will include the normal rates the expert charges for deposition and trial testimony.
3. By July 30, 2021, each party shall comply with the disclosure provisions in
Rule 26(a)(2)(A) and (B) of the Federal Rules of Civil Procedure. This disclosure

requirement applies to all persons retained or specially employed to provide expert

testimony, or whose duties as an employee of the party regularly involve the giving of

expert testimony. Except as provided in the paragraph below, any party that fails to

|make these disclosures shall not, absent substantial justification, be permitted to use

evidence or testimony not disclosed at any hearing or at the time of trial. In addition,
the Court may impose sanctions as permitted by FED. R. CIv. P. 37(c). |
4, Any party shall supplement its disclosure regarding contradictory or rebuttal
evidence under FED. R. Civ. P. 26(a)(2)(D) by August 13, 2021. | |
5. All expert discovery shall be completed by all parties by September 10, 2021.
The parties shall comply with the same procedures set forth in the paragraph governing
fact discovery. . |
6. Failure to comply with this section or any other discovery order of the court

may result in the sanctions provided for in FED. R. Civ. P. 37, including a prohibition on

17-cv-00813-JLS-RBM

 
So DAN DH OH HP W NN

No No No No hw WN — — — — — — — re —

 

 

fase 3:17-cv-00813-JLS-RBM Document 131 Filed 02/18/21 PagelD.806 Page 4 of 6

the introduction of experts or other designated matters in evidence.
7. All other pretrial motions must be filed by October 8, 2021. Counsel for the
moving party must obtain a motion hearing date from the law clerk of the judge who will

hear the motion. The period of time between the date you request a motion date and the

hearing date may vary from one district judge to another. Please plan accordingly. Failure

to make a timely request for a motion date may result in the motion not being heard.
Motions in limine are to be filed as’ directed in the Civil Local Rules, or as otherwise set
by the district judge.

8. A Mandatory Settlement Conference shall be conducted on December 15,
2021 at 9:30 a.m. in the chambers of Magistrate Judge Ruth Bermudez Montenegro,
2003 _W. Adams Ave., Suite 220, El Centro, California 92243. Counsel or any party
representing himself or herself shall submit confidential settlement briefs directly to
chambers by December 3, 2021. All parties are ordered to read and to fully comply with
the Chamber Rules of the assigned magistrate judge.

9. Counsel shall file their Memoranda of Contentions of Fact and Law and take
any other action required by Civil Local Rule 16.1(£)(2) by J anuary 7, 2022.

10. Counsel shall comply with the pre-trial disclosure requirements of FED. R.
Civ. P. 26(a)(3) by January 7, 2022. Failure to comply with these disclosure requirements
could result in evidence preclusion or other sanctions under FED. R. CIv. P. 37.

11. Counsel shall meet and take the action required by Civil Local Rule 16.1(f)(4)
by January 14, 2022. At this meeting, counsel shall discuss and attempt to enter into
stipulations and agreements resulting in simplification of the triable issues. Counsel shall
exchange copies and/or display all exhibits other than those to be used for impeachment.

The exhibits shall be prepared in accordance with Civil Local Rule 16.1(f)(4)(c). Counsel

_|| Shall note any objections they have to any other parties’ Pretrial Disclosures under FED. R.

Civ. P. 26(a)(3). Counsel shall cooperate in the preparation of the proposed pretrial
conference order.

///

17-cv-00813-JLS-RBM

 
So Denn DB A BP WO NYO

i,

 

ase 3:17-cv-00813-JLS-RBM Document 131 Filed 02/18/21 PagelD.807 Page 5 of 6

12. Counsel for Plaintiff will be responsible for preparing the pretrial order and
arranging the meetings of counsel pursuant to Civil Local Rule 16.1(f). By January 21,
2022, Plaintiff's counsel must provide opposing counsel with the proposed pretrial order |
for review and approval. Opposing counsel must communicate promptly with Plaintiff's
attorney concerning any objections to form or content of the pretrial order, and both 1 parties
shall attempt promptly to resolve their differences, if any, concerning the order.

13. The Proposed Final Pretrial Conference Order, including objections to any
other parties’ FED. R. Civ. P. 26(a)(3) Pretrial Disclosures shall be prepared, served and
lodged with the assigned district judge by January 28, 2022, and shall be in the form
prescribed in and comply with Civil Local Rule 16.1(£)(6).

14. The Final Pretrial Conference is scheduled on the calendar of the Honorable
Janis L. Sammartino on February 3, 2022 at 1:30 p.m.

15. The parties must review the chambers’ rules for the assigned magistrate judge.

16... A post trial settlement conference before a magistrate judge may be held
within thirty days of verdict in the case. |

17. The dates and times set forth herein will not be modified except for good cause
shown. |

18. Briefs or memoranda in support of or in opposition to any pending motion
shall not exceed twenty-five (25) pages in length without leave of a district court judge.
No reply memorandum shall exceed ten (10) pages without leave of a district court judge.
Briefs and memoranda exceeding ten (10) pages in length shall have a table of contents
and a table of authorities cited. |

19. Plaintiffs counsel shall serve a copy of this order on all parties that enter this
case hereafter.

///
///
///

{///

17-cv-00813-JLS-RBM

 

 
Oo Oo ND WH BP WW VN

» bo No N bo bo wo Ne) NO — — — — — — — — — —_
S SI DN OA SP WO NY KF DT OHO WB sD HD A FP W bP a)

i.

 

Hase 3:17-cv-00813-JLS-RBM Document 131 Filed 02/18/21 PagelD.808 Page 6 of 6

IT IS SO ORDERED.
Dated: February L%, 2021

 

, N. RUTH BERMUDEZY MONTENEGRO

UNITED STATES MAGISTRATE JUDGE

 

17-cv-008 13-JLS-RBM

 
